Citation Nr: 1813778	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  15-38 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hypertension.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

3.  Entitlement to an initial compensable rating for right ear hearing loss.

4.  Entitlement to service connection for left ear hearing loss.

5.  Entitlement to service connection for a skin disorder, claimed as contact dermatitis.

6.  Entitlement to service connection for ear, nose and throat (ENT) disorder.

7.  Entitlement to service connection for a back disorder.

8.  Entitlement to service connection for left foot disorder.

9.  Entitlement to service connection for left hip disorder.

10.  Entitlement to service connection for left knee disorder.

11.  Entitlement to service connection for right foot disorder.

12.  Entitlement to service connection for right hip disorder.

13.  Entitlement to service connection for right knee disorder.

14.  Entitlement to service connection for an acquired psychiatric disorder, to include nervous disorder and anxiety disorder.

15.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

16.  Entitlement to service connection for cervical spine disorder.

17.  Entitlement to service connection for loss of tooth.

18.  Entitlement to service connection for left ankle disorder.

19.  Entitlement to service connection for right ankle disorder.


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1980 to July 1980 and from February 2003 to December 2003.  He also had additional service in the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2013, September 2013, January 2015 and August 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The psychiatric and skin disorder claims have been broadened on as reflected above.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to an increased rating for hypertension, tinnitus and right ear hearing loss, as well as entitlement to service connection for a back disorder, are decided herein.  All other claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension has not been productive of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more during the appeal period.

2.  The Veteran is receiving the maximum schedular rating for tinnitus.

3.  The Veteran's right ear hearing loss is manifested by no worse than auditory acuity Level I.

4.  Mild degenerative changes of the spine manifested to a compensable degree within one year of separation from service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7101 (2017).

2.  The criteria for an initial rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C. §§ 1114, 1155 (2012); 38 C.F.R. §§ 4.87, DC 6260 (2017).

3.  The criteria for an initial compensable rating for right ear hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, DC 6100 (2017).

4.  The criteria for service connection for arthritis of the spine are met.  38 U.S.C. § 1110, 1131, 5107; 38 C.F.R. § 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

A.  Hypertension

The appeal period before the Board is from the date of his November 2012 increased rating claim, plus the one year look back period.

The Veteran's hypertension has been rated under the hypertension provisions of DC 7101 throughout the appeal period, which provides for a 10 percent rating for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or where an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.  A 20 percent rating where diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more; and a 40 percent rating is assigned for diastolic pressure of predominantly 120 or more.  Id.  The highest rating of 60 percent rating is assigned for diastolic pressure of predominantly 130 or more.  Id.  No other diagnostic code may be employed to rate the Veteran's disability.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015)(when a condition is specifically listed in the rating schedule, it may not be rated by analogy).

The medical evidence of record, including several VA examinations, does not show diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  These blood pressure levels are not approached at all in the record.

Following the Veteran's November 2012 claim, he was afforded an April 2013 VA examination in which the examiner noted required medications, including metoprolol and hydrochlorothiazide.  She also indicated blood pressure readings of 149/105, 146/97 and 144/97.  Following the April 2013 rating decision, the Veteran indicated in May 2013 that his hypertension warrants a higher rating due to uncontrolled blood pressure.

The Veteran was then afforded a January 2015 VA examination in which the examiner noted blood pressure readings of 140/91, 128/85 and 127/80.  Additionally, an August 2016 VA examination indicated blood pressure readings of 149/94, 146/93 and 146/99.

Additionally, the Veteran has received treatment through VA and April 2013 VA treatment records show blood pressure of 139/85 and 150/88, while a September 2013 record noted blood pressure of 131/86.  Additional blood pressure readings include 138/86 in February 2012; 128/81 in June 2012; 128/89 in November 2012; 128/81in June 2012; 132/89 in August 2015; 133/87 in January 2016; 129/80 in May 2016; 130/72 in August 2016; 139/85 in September 2016; 131/87 in December 2016; and 132/84 in February 2017.

In consideration of this evidence, the Board finds that the Veteran's hypertension has not been productive of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more at any point during the appeal period.  The assigned 10 percent rating contemplates the Veteran's level of blood pressure, his history of high blood pressure and the need for continuous medication.

The Board notes it may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 62-63 (2012).  However, VA has contemplated the effects of medication as a factor to be considered when rating hypertension under DC 7101.  See McCarroll v. McDonald, 28 Vet. App. 267, 271-73 (2016) (holding that Jones does not apply to DC 7101).  

Accordingly, the criteria for a rating in excess of 10 percent for hypertension have not been met.  As the preponderance of the evidence is against the claim, the benefit-of-the doubt doctrine is not applicable, and a rating in excess of 10 percent is not warranted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

B.  Tinnitus

Tinnitus is rated under DC 6260 which includes a 10 percent rating for recurrent tinnitus with no higher ratings available.  Notes for this DC state a separate evaluation may be assigned under DC 6100 (hearing loss), DC 6200 (chronic suppurative otitis media, mastoiditis, or cholsteatoma), and DC 6204 (peripheral vestibular disorders); assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head; and do not evaluate objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) under this DC, but evaluate it as part of any underlying condition causing it.

The Veteran's claim for service connection for tinnitus was granted in the January 2015 rating decision and he was awarded a ten percent rating, effective October 30, 2013.  He submitted a notice of disagreement (NOD) in February 2015 and thus, is seeking an initial rating in excess of 10 percent for the disability.

In this regard, the current 10 percent rating assigned for the Veteran's tinnitus is intended to compensate for all of the demonstrated symptoms associated with the condition and is the maximum schedular rating.  The degree of disability, that is, the degree to which tinnitus impairs the Veteran's earning capacity, is the same regardless of how the tinnitus is perceived.  See Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 25822-01 (May 14, 2003).  Thus, there are no symptoms not contemplated by this rating schedule.  38 C.F.R. § 3.321; Kuppamala v. McDonald, 27 Vet. App. 447, 457 (2015).  Therefore, there is no basis in law for assigning a higher rating under DC 6260.  See Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 2006).  Moreover, there is no reasonable possibility that further assistance would substantiate this claim.  See 38 C.F.R. § 3.159 (d).  Therefore, the claim is denied.
C.  Right Ear Hearing Loss

In evaluating hearing loss impairment, disability ratings are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests, in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85 (b).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (e).

Where, as here, impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from table VII, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  See 38 C.F.R. § 4.85 (f).

Section 3.383 provides special consideration for paired organs and extremities. Compensation is payable for combinations of service-connected and nonservice-connected disabilities, specified in this section, as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the veteran's own willful misconduct.  One such combination includes hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the provisions of § 3.385 in the other ear.  38 C.F.R. § 3.383 (a)(3).  Section 3.383 does not apply here because, as discussed below, the Veteran does not have hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability.

In cases of exceptional hearing impairment, i.e., when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation will be determined, separately for each ear, from either Table VI or Table VIa ("Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average"), whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  Another exceptional hearing pattern is when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (b).

The Veteran's claim for service connection for right ear hearing loss was granted in the January 2015 rating decision and he was awarded a noncompensable (zero percent) rating, effective October 30, 2013.  He submitted a NOD in February 2015 and thus, is seeking an initial compensable rating for the disability.

An October 2013 private medical opinion was received that indicated the Veteran has bilateral hearing loss problems.  The physician indicated that the Veteran has episodes when he has difficulty hearing a conversation on the phone or in a group.  He noted the Veteran needs others to repeat themselves and speak louder than normal.  The physician stated prolonged exposure to noises of high intensity causes permanent damage in the inner structures of the ear, resulting in irreversible hearing loss.

The Veteran was afforded VA examinations in October 2014 and April 2017 to examine his current right ear hearing loss, with pure tone audiometry measurements and Maryland CNC test results.
The October 2014 and April 2017 VA examination reports contained threshold measurements, in decibels as follows:


HERTZ
CNC

1000
2000
3000
4000
%
RIGHT
15
15
40
50
100

The average pure tone threshold was 30 decibels in the right ear.  Speech discrimination using the Maryland CNC Test revealed scores of 100 percent in the right ear.  No functional impact was noted.  These audiometric results for the right ear correspond to level I under Table VI of 38 C.F.R. § 4.85, with no exceptional pattern of hearing impairment demonstrated to allow for application of 4.86.  Because the Veteran's left ear is not service connected, it is also designated level I.  See 38 C.F.R. § 4.85(f).

The Board notes the audiological findings from the October 2014 and April 2017 VA examinations support no more than a zero percent (noncompensable) rating for the Veteran's right ear disability, under DC 6100.  The mechanical application of the Rating Schedule does not result in a higher initial rating.  See Lendenmann, 3 Vet. App. at 349. 

Treatment records were also submitted by the Veteran, which contained no audiological testing results.

Based on the evidence during the period of the appeal, the Veteran's hearing tests do not support findings that would warrant more than the initially assigned zero percent (noncompensable) rating for the service-connected right ear.  To the extent the Veteran contends an increased rating is warranted, the objective medical evidence supports a noncompensable rating for right ear hearing loss.  As noted, applying the rating criteria to the audiological test results discussed above does not warrant a higher (compensable) rating.

In sum, the preponderance of the evidence, including two VA examination reports, is against the claim for entitlement to an initial compensable rating for right ear hearing loss; there is no doubt to be resolved; and a higher rating is not warranted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

II.  Service Connection Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Here, a May 2004 VA X-ray demonstrates the presence of mild degenerative changes of the spine within one year of service separation, which allows for presumptive service connection for arthritis.  38 U.S.C. § 1112; 38 C.F.R. 
§§ 3.307(a); 3.309(a), 4.71a, Diagnostic Code 5003. 


ORDER

A rating in excess of 10 percent for hypertension is denied.

An initial rating in excess of 10 percent for tinnitus is denied.

A compensable rating for right ear hearing loss is denied.

Service connection for degenerative changes of the spine is granted.


REMAND

A.  Bilateral Lower Extremity Disorders

The Veteran asserts that his current disorders of the bilateral hips, knees and feet are related to service.  

He underwent an October 2013 private examination in which the examiner indicated right knee pain.  He noted the Veteran has difficulty standing.  He stated the Veteran does not tolerate physical activity and has degenerative changes in his right knee.  The examiner indicated that the Veteran has been presenting right knee pain since basic training, where he spent two weeks using crutches due to the knee injury, as well as another incident of a right knee injury, where the Veteran spent four days resting.  Based on the Veteran's reports, the examiner indicated it is as likely as not that the Veteran's right knee problems related to service.  He also noted that the Veteran's duties as an infantry soldier could cause mechanical stress on the musculoskeletal system, leaving one more prone to injury.

The Veteran's service treatment records are negative for complaints, treatment or diagnoses.  However, based on the October 2013 opinion, along with the lay evidence of record, the Board finds the evidence is sufficient to trigger VA's duty to obtain a VA examination and medical opinion for these claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

B.  Acquired Psychiatric Disorder

The Veteran asserts he has a current psychiatric disorder that had its onset during service.  Additionally, the October 2013 private physician indicated the Veteran was experiencing fatigue and low energy, as well as sadness and isolation.  He stated the Veteran experienced chronic pain causing frequent episodes of mood changes, including anxiety problems and that it is as likely as not that the Veteran's nervous problem is secondarily related to his musculoskeletal problems.

The Veteran was afforded an October 2014 VA examination in which the examiner found no mental disorder.  The Veteran was also afforded an additional August 2016 VA examination in which he was diagnosed with insomnia disorder and unspecified anxiety disorder.  The examiner concluded the psychiatric conditions were less likely than not incurred in or caused by service.  She noted the Veteran's service treatment records are silent for behavioral health referrals, personal requests, findings, diagnoses, or treatment for a mental disorder.  She further stated there is no nexus between the disorders and service, as he was first diagnosed with anxiety disorder in 2013 and with insomnia disorder in 2016.

The two prior VA examinations adequately address the direct service connection issue and are probative for such.  While the October 2013 physician concluded the Veteran's nervous problem was related to chronic pain from his musculoskeletal disorder, he provided no supporting rationale.  Thus, on remand, an addendum opinion is needed to assess the relationship between the Veteran's service-connected back disorder (as well as any other musculoskeletal disorder service-connected in relation to the actions taken as a result of this remand) and his psychiatric disability.

C.  TDIU and Manlincon

The TDIU claim is inextricably intertwined with the above-cited claims remanded herein; accordingly, action on this matter is deferred.  Updated treatment records should also be secured, and as record does not currently demonstrate the presence of a current left ear hearing loss or skin or ENT disorders (other than service-connected right ear hearing loss), action on these claims is deferred pending this development.
 
Lastly, the September 2013 rating decision denied service connection for the cervical spine and loss of tooth.  Thereafter, a September 2013 NOD was submitted in response.  Further, an August 2016 rating decision also denied service connection for left and right ankle disorders and an August 2016 NOD was submitted.  Where a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a SOC.  See 38 C.F.R. § 19.9 (c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Provide a SOC to the Veteran regarding the issues of entitlement to service connection for a cervical disorder, loss of tooth, right ankle disorder and left ankle disorder.  Return these issues to the Board only if a timely appeal is perfected.

2. Obtain all outstanding VA treatment records.

3. With any necessary assistance from the Veteran, obtain all outstanding relevant private treatment records, to include any updated records from Dr. Ortiz Valentin.

4. Then schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any musculoskeletal disabilities of the bilateral feet, knees and hips.  The entire claims file should be reviewed by the examiner.  All necessary tests and studies should be conducted.

The examiner must identify any current musculoskeletal conditions affecting the bilateral feet, knees and hips.

For each disability so diagnosed, the examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability had its onset during, or is otherwise related to, service, to specifically include as a result of the cumulative physical impact of his duties as an infantryman.  In addressing this question, the examiner should discuss the October 2013 private medical opinion and the lay evidence of record.  

A complete rationale should be provided for all opinions expressed.

5. Then obtain an addendum opinion addressing the etiology of the Veteran's diagnosed insomnia disorder and unspecified anxiety disorder.  No additional examination is needed, unless the examiner determines otherwise.

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that either the Veteran's diagnosed insomnia disorder or unspecified anxiety disorder is (a) proximately due to or (b) aggravated (worsened) by his service-connected back disorder and any other musculoskeletal disorder service connected as a result of action item (4) above.  In addressing this question, the examiner should comment on the October 2013 private physician's opinion that the Veteran's nervous problem was related to chronic pain from his musculoskeletal disorder.

A complete rationale should be provided for all opinions expressed.

6. Finally, readjudicate the issues on appeal, to include entitlement to a TDIU.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


